DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 12/21/21 is acknowledged.
Applicant's election with traverse of species 1-2, 6-7 in the reply filed on 12/21/21 is acknowledged.  The traversal is on the ground(s) that the application provide support for the combination of the above species .  This is found persuasive.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mcgrath (US . 20100312059).
Mcgrath discloses an elongate laryngoscope insertion section fig. 1 comprising a viewing port through which an imaging device  within the insertion section (paragraph 93) can obtain images of a larynx, the insertion section extending between a distal end for insertion into a subject and an opposite proximal end, and having an inferior surface and an opposed superior surface fig. 1, wherein the insertion .

    PNG
    media_image1.png
    446
    494
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcgrath.
the longitudinal radius of curvature of the curved region of the inferior surface in the intermediate region is not less than 75% of the minimum radius of curvature of the inferior surface in the proximal curved region, and the minimum longitudinal radius of curvature of the curved region in the intermediate region is greater than 80% of the minimum longitudinal radius of curvature of the curved region in the proximal region.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the longitudinal radius of curvature of the curved region of the inferior surface in the intermediate region is not less than 75% of the minimum radius of curvature of the inferior surface in the proximal curved region, and the minimum longitudinal radius of curvature of the curved region in the intermediate region is greater than 80% of the minimum longitudinal radius of curvature of the curved region in the proximal region, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcgrath in view of McCutcheon et al. (US. 20070203396).

McCutcheon teaches a plurality of depth markings 510 are substantially equally longitudinally spaced, wherein the plurality of markings 510 are increments of length from the distal end of the insertion section along the outside of the endoscope shaft (fig. 5, paragraph 47), and a depth monitor 515 to monitor the depth to which the insertion section is inserted into a subject, wherein the depth monitor comprises a sensor for determining the extent to which the insertion section is located in the subject’s mouth (paragraph 48, claims 7, 8).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the elongate laryngoscope insertion section of Mcgrath with a plurality of depth markings and depth sensors in view of McCutcheon for accurately providing indications of the distance between the distal tip of the endoscope and the entrance location.
	Mcgrath in view of McCutcheon fail to disclose that the plurality of markings comprises a numerical indicator.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMEH R BOLES/Primary Examiner, Art Unit 3775